Title: To Thomas Jefferson from Jean Jacques Peuchen, 25 April 1788
From: Peuchen, Jean Jacques
To: Jefferson, Thomas


          
            Exellence!
            Cologne le 25e. Avril 1788.
          
          Tout de suitte après la reçeption de la Lettre obligeante, que Votre Exellence eutes la grace de m’ecrire de Frankfort, je me suis dabord rendu chès le Maitre Serrurier, pour voir si les deux Poëles en question n’etoient pas encore vendû; heureusement je les trouvai encore sur les memes plaçes, ou Nous les avons quitté, et je fis sur le champ le marché avec lui, à la reserve, qu’il devoit changer le Buste d’homme en vase antique, ce qu’il m’accorda d’abord. Après donc qu’il les a arrangé en Ordre, je les ai fait mettre dans des fortes Caisses, et embarqué dans le Bateau du Capitaine Ryswyk, à l’addresse de Mrs. Nicolas & Jacob van Staphorst pour la Voiture de ƒ4½—rendu à Amsterdam.
          
          Mais Votre Exellence sera peutetre etonnée, que les Ornements et la Main d’oevre pour les polir est si cher, Car le prix de 4½ sols la livre ne s’attend que brût, comme ils sortent de la fonderie.
          Ci joint V: E: trouvera son Compte Speçifié, traduit de l’allemand en françois, telle que je viens de lui payer, montant à 95 Ecûs 47 Sols. ce qui font, à ƒ1½ florins d’hollande par Ecû—143 florins et 14 sols. Crt. d’hollande, lesquelles je tirerai selon Vos ordres sur Mrs. Staphorst.
          J’ai fait mettre aussi 4 ℔ couleur de fer, et une grosse Brosse dans les Caisses: avec lesquelles on lui rend son Lûstre, qu’ils perderont surement en Routte, moyenant un peu d’eau de Vie, que l’on applique à la Brosse. Et comme aparement Vous ne connoitrés pas la façon des Pierres, sur lesquelles nous plaçons ces fourneaux dans Nos Chambres, également arrangé à l’antique, et qui lui donne son ornement complette, j’ai fait mettre dans chaque caisse le juste dessein en gros papier, afin que Vous puissiés les faire faire Chès Vous par un Maçon habile.
          J’espere que V: E: les reçevera en Son Tems, toute à fait à Votre Satisfaction, et si en tout cas çelà donnera Lieu que les Poëles seront introduit en Amerique, je Vous prie Monsieur de Vous souvenir de moi; car ayant des forges moi meme, ou j’ai etabli une pareille fabrique, je serai à meme de pouvoir façilitér beaucoup les Prix, peutetre au dela de 10 à 15 pour Cent au brût.
          Me recomandant toujours en toute Occasion dans Votre Graçieuse Souvenir, et suis avec une Consideration des plus distingués de Votre Exellence le trés hble. & obeisst. Serviteur,
          
            
              Jean Jacques Peuchen
            
          
        